                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA,         )
                                  )
v.                                )          CR418-269
                                  )
ROBERT CHRISTOPHER BAILEY,        )
                                  )
     Defendant.                   )

                                ORDER

     Before the Court is defendant’s First Motion to Appoint Expert,

doc. 23, and First Motion to Inspect and Test, doc. 24. Defendant seeks

to hire an expert and perform certain tests on “black powder” and

“paintball containers with black powder.” Id. at 1. However, defendant

does not detail the volume of the black powder he seeks to test, whether

that testing is likely to be destructive, or the time frame envisioned for

the testing process. Moreover, defendant has requested that the Court

authorize expenses of up to $4,000 to pay for the expert and testing.

However, Chapter 3, §310.20.10 of the Guide to Judiciary Policy places

a cap on the amount allowed for investigative, expert, and other

services in the amount of $2,600. The Court may approve payments in

excess only when “certified by the court or U.S. magistrate judge and

approved by the chief judge of the circuit (or an active or senior circuit
judge to whom excess compensation approval authority has been

delegated) as being necessary to provide fair compensation for services

of an unusual character or duration.” § 310.20.20(a).   In consideration

of this, defendant will have ten days from the date of this order to file

an addendum addressing the issues discussed above. Defendant shall

focus on the scope of the testing he envisions and provide justification

for the excess payment requested.      Failure to file this supplemental

addendum will be construed as a waiver of defendant’s request.

     SO ORDERED, this 22nd day of March, 2019.



                                 _______________________________
                                   _________________________
                                 CHR    PHER L. RAY
                                  HRISTOPHER
                                   RISTOPH
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   2
